Title: To Thomas Jefferson from James Lyle, 3 January 1801
From: Lyle, James
To: Jefferson, Thomas



Dear Sir
Manchester January 3d. 1801

I wrote you a considerable time ago and then enclosed a state, how accounts stood between us at that time, in order that you might see the credits and examine, the charges of Interest, and the mode adopted which I beleive to be right.
I hope that letter got safe to your hands; your not writing me, I imputed to your having business of more consequence to attend to, and so many calculations &c might require more time to examine than you could at that time spare.
I am happy at the prospect of your being chosen to the highest office in the United States; I think, and hope there is no doubt now remaining.I am with sincere Esteem
Dear Sir Your Most humle Servt.

James Lyle


I shall expect to hear from you if the state mentioned got safe to you.

